Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the preliminary amendment dates 12/07/2020, the following occurred: Claims 5, 9-15 and 17-20 have been amended. 
This is the first action on the merits. Claims 1-20 are currently pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/21/2020 and 04/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recites a “computer-implemented method/system” without any recitation in the body of each of the claims describing which step is implemented by a computer or how the computer may be involved.  Each of the limitations purely pertain to receiving and manipulating data without describing whether a computer may be involved in any particular step or how it may be involved.  See Ex Parte Langemyr, Appeal No. 2008-1495, 2008 Pat App. LEXIS 13 (B.P.A.I. May 28, 2008). Accordingly, it is unclear where the computer-implementation described in the preamble may take place.
Dependent claims are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 7-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2014/0277894) and in further view of Bonny (US 2012/0286730).

REGARDING CLAIM 1 
	Doyle discloses a computer-implemented method executed by a medical system, the method comprising: receiving, by a mobile machine of the medical system and from a user, a request to transport the mobile machine to a target location to perform a medical treatment ([0039] teaches the vehicle navigation system (interpreted by examiner as the mobile machine) comprises an input device with which a user can input a desired destination (interpreted by examiner as receiving, by a mobile machine of the medical system and from a user, a request to transport the mobile machine to a target location) [0047] teaches an autonomous vehicle includes a dashboard and a dialysis machine mounted in or on dashboard (interpreted by examiner as a mobile machine of the medical system). Teaches a voice-activation system that can be used to input information, including vehicle navigation instructions (interpreted by examiner as means to transport the mobile machine to a target location), dialysis therapy instructions, other information, a combination thereof, and the like and [0049] teaches instructions, and the like, pertaining to a dialysis therapy to be carried out by dialysis machine (interpreted by examiner as to perform a medical treatment)); automatically navigating the mobile machine to the target location ([0047] teaches an autonomous vehicle (interpreted by examiner as automatically navigating the mobile machine) and a voice-activation system that can be used to input information, including vehicle navigation instructions and [0039] teaches input to a desired destination (interpreted by examiner as the target location)); performing, by the mobile machine, the ([0038] teaches the dialysis machine can be configured to perform a dialysis treatment (interpreted by examiner as the medical treatment) on a patient); determining, by the mobile machine, that the medical treatment is completed and the mobile machine is disconnected from the patient ([0039] teaches the dialysis machine can also comprise a control unit configured to calculate a rate of treatment that would be required to complete the inputted prescription therapy within the amount of time calculated by the vehicle navigation system. [0039] teaches the processor can determine whether the requested therapy can be completed before the arrival time (interpreted by examiner as determining, by the mobile machine, that the medical treatment is completed, since it is implied that the processor is equipped to determine that the therapy is completed). [0115] teaches a disconnect monitor to detect disconnection and teaches disconnection may be caused by the needle or catheter being pulled out of the patient's body due to any reason and [0119] teaches monitoring disconnection (interpreted by examiner as the mobile machine is disconnected from the patient)); 

Doyle does not explicitly disclose, however Bonny discloses:
automatically navigating the mobile machine to a stationary docking station of the medical system; and determining that the mobile machine is connected to the docking station through one or more connectors, and in response, receiving, by the mobile machine, at least one of an electrical charge, a refill of one or more supplies, a cleaning, or a drain of waste (Bonny at [0029] teaches a charging station docking port (interpreted by examiner as the stationary docking station) [abstract] teaches a deployment assembly that is permanently mounted to the underside of a vehicle (interpreted by examiner as the mobile machine of the medical system of Doyle) and houses a robotic probe where the probe automatically navigates to a compatible recharging station (interpreted by examiner as automatically navigating the mobile machine (the machine of Doyle) to a stationary docking station of the medical device), and inserts a plug to complete the charging circuit. Once charging is complete (interpreted by examiner as receiving, by the mobile machine, at least one of an electrical charge), the robotic probe is automatically retracted back into the deployment. [0022] teaches the umbilical connector (interpreted by examiner as the one or more connectors) that joins the tether to the docking probe. [0206] teaches the deployment and docking of the robotic charging probe proceeds only after a successful negotiation has been completed between the vehicle charging system and the charging station. This requires that the onboard charging system and the charging station set appropriate charging parameters. It also requires that the vehicle is stationary. And teaches the charging probe lowers the plug connector into the port outlet and locks it in place; the charging station activates power and begins vehicle charging (interpreted by examiner as at least one of an electrical charge)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Doyle with teaching of Bonny since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the mobile machine of the medical system of the primary reference using the docking station and charging methods, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 2
Doyle and Bonny disclose the limitation of claim 1.
Bonny does not explicitly disclose, however Doyle further discloses:
(Doyle at [abstract] teaches an autonomous vehicle (interpreted as the mobile machine) is provided that includes an autonomous vehicle control system (interpreted by examiner as the base machine) and a dialysis machine (interpreted by examiner as the medical treatment device)), 

Doyle does not explicitly disclose, however Bonny further discloses:
wherein the base machine transports the medical treatment device from the target location to the docking station (Bonny at [abstract] teaches a vehicle (interpreted by examine as the mobile machine of Doyle) with a deployment assemble (interpreted by examiner as the base machine of Doyle) permanently mounted to the underside of a vehicle and houses a robotic probe (interpreted by examiner as the medical treatment device of Doyle), where the probe automatically navigates to a compatible recharging station (interpreted by examine as transports the medical treatment device from the target location to the docking station)). 

REGARDING CLAIM 3
Doyle and Bonny disclose the limitation of claim 1.
Bonny does not explicitly disclose, however Doyle further discloses:
The method of claim 1, wherein the mobile machine comprises at least one of a hemodialysis machine or a peritoneal dialysis machine (Doyle at [0038] teaches the dialysis machine can be configured to perform a dialysis treatment (interpreted by examiner as the mobile machine comprises the peritoneal dialysis machine).

REGARDING CLAIM 7
Doyle and Bonny disclose the limitation of claim 1.
 not explicitly disclose, however Bonny further discloses:
The method of claim 1, wherein the mobile machine automatically connects to the docking station through one or more electrical connectors and tubes (Bonny at [0029] teaches a charging station docking port and [abstract] teaches a compatible recharging station (both interpreted by examiner as the docking station) [abstract] further teaches automatically navigates to a compatible recharging station and inserts a plug to complete the charging circuit, [0022] teaches connectors that join to the docking probe, [0115] teaches electrical connector that will carry the charging current from the charging station to the primary vehicle battery (interpreted by examiner as the one or more electrical connectors and tubes)).

REGARDING CLAIM 8
Doyle and Bonny disclose the limitation of claim 1.
Bonny does not explicitly disclose, however Doyle further discloses:
The method of claim 1, wherein the mobile machine receives the request from an electronic device though a wireless network (Doyle at [0026] teaches transmitting and receiving wireless signals pertaining to the dialysis machine and [0116] teaches wireless communication).

REGARDING CLAIMS 9 and 16
Claims 9 and 16 are analogous to Claim 1 thus Claims 9 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIMS 10, 11, 15, 17 and 18
Claims 10, 11, 15, 17 and 18 are analogous to Claims 2, 3, 7 and 8 thus Claims 10, 11, 15, 17 and 18 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 2, 3, 7 and 8.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2014/0277894), in view of Bonny (US 2012/0286730) and in further view of Arakawa (US 7283810 B1).

REGARDING CLAIM 4
Doyle and Bonny disclose the limitation of claim 1.
Doyle and Bonny do not explicitly disclose, however Arakawa further discloses:
The method of claim 1, further comprising automatically transporting the mobile machine to a storage area designated for storing the mobile machine, the storage area being different from the target location (Arakawa [7:53-58] teaches transportation of a mobile unit (interpreted by examiner as the mobile machine of Doyle) and issuing instructions to transport said operational mobile unit from said operating area (interpreted by examiner as the target location) to said storage area (interpreted by examiner as automatically transporting the mobile machine to a storage area designated for storing the mobile machine, the storage area being different from the target location)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Doyle and Bonny with teaching of Arakawa since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the mobile machine of the medical system of the primary reference and the docking station and charging methods of the secondary reference using transporting mobile machine to a storage location, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.
REGARDING CLAIM 12
Claim 12 is analogous to Claim 4 thus Claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2014/0277894), in view of Bonny (US 2012/0286730) and in further view of Shyam (US 2017/0340792).

REGARDING CLAIM 5
Doyle and Bonny disclose the limitation of claim 1.
Bonny does not explicitly disclose, however Doyle further discloses:
The method of claim 1, further comprising: determining that the waste does not have any hazardous material, and in response, causing the waste to be drained from the mobile machine into a primary reservoir (Doyle at [0071] teaches pumping waste into a waste collection reservoir and [0131] teaches dialysate is cleansed and filtered (interpreted by examiner as determining that the waste does not have any hazardous material), collected in the reservoir 6934 (interpreted by examiner as causing the waste to be drained from the mobile machine into a primary reservoir));

Doyle and Bonny do not explicitly disclose, however Shyam further discloses:
and determining that the waste includes hazardous material, and in response, causing the waste to be drained to a secondary reservoir designated for hazardous material and different from the primary reservoir (Shyam at [0003] teaches harmful wastes and fluids build up in the body. [0006] teaches water which drains out of the dialysis machine after removing unwanted wastes (interpreted by examiner as waste including hazardous material) from the blood is collected in a drain chamber (interpreted by examiner as the secondary reservoir designated for hazardous material and different from the primary reservoir)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Doyle and Bonny with teaching of Arakawa since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the mobile machine of the medical system of the primary reference and the docking station and charging methods of the secondary reference the drainage method for hazardous waste, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIMS 13 and 19
Claims 13 and 19 are analogous to Claim 5 thus Claims 13 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2014/0277894), in view of Bonny (US 2012/0286730) and in further view of Alamri (US 2014/0081656).

REGARDING CLAIM 6
Doyle and Bonny disclose the limitation of claim 1.

The method of claim 1, further comprising: determining that a supply of medical material in a supply container is below a threshold amount, and in response, providing an alert (Alamri at [0025] teaches when the supply level of any particular medical item drops below a predetermined threshold, a notification is provided to correct the issue).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Doyle and Bonny to incorporate providing alerts when medical material supply falls below a threshold as taught by Alamri, with the motivation of providing a smart clinic that is capable of extended use through periodic maintenance and sterilization of equipment to ensure a high degree of quality and sanitation is placed in every exam (Alamri at [0014]).

REGARDING CLAIMS 14 and 20
Claims 14 and 20 are analogous to Claim 6 thus Claims 14 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dirauf (US 2015/0216746) teaches mobile medical device and method for controlling a movement of the mobile medical device. Romo (US 2016/0184032) teaches configurable robotic surgical system with virtual rail and flexible endoscope. 

Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626